         Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.1 Page 1 of 12




 1   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)
     Mark.Selwyn@wilmerhale.com
 3   950 Page Mill Road
     Palo Alto, CA 94304
 4   Telephone: (650) 858-6031
     Facsimile: (650) 858-6100
 5
     Attorneys for Applicants APPLE INC.; APPLE RETAIL UK LIMITED; AND
 6   APPLE DISTRIBUTION INTERNATIONAL LIMITED
 7

 8                      UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10                                                  CASE NO.         20 MC0645
      In re Ex Parte Application of
11
                                                    APPLE’S EX PARTE
12    APPLE INC.; APPLE RETAIL UK                   APPLICATION FOR AN ORDER
      LIMITED; AND APPLE                            PURSUANT TO 28 U.S.C. § 1782
13                                                  GRANTING LEAVE TO OBTAIN
      DISTRIBUTION INTERNATIONAL                    DISCOVERY FOR USE IN
14    LIMITED                                       FOREIGN PROCEEDINGS AND
                                                    SUPPORTING MEMORANDUM
15
      Applicants,
16
      For an Order Pursuant to 28 U.S.C.
17
      § 1782 Granting Leave to Obtain
18    Discovery from Qualcomm
      Incorporated for Use in Foreign
19
      Proceedings.
20

21

22

23

24

25

26

27

28

                                               1
                           APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
           Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.2 Page 2 of 12




 1             Apple1 applies to the Court ex parte 2 for an order pursuant to 28 U.S.C. §
 2   1782 granting Apple leave to obtain targeted discovery from Qualcomm
 3   Incorporated (“Qualcomm”) for use in foreign litigation. Though not required,
 4   Apple is providing a copy of its ex parte application to counsel for Qualcomm and
 5   to Optis Cellular Technology LLC, Optis Wireless Technology LLC, and Unwired
 6   Planet International Limited (collectively, “Optis”) contemporaneous with this
 7   filing.
 8   I.        INTRODUCTION
 9             Optis has sued Apple for alleged patent infringement in both the United
10   States and in the United Kingdom.3 The lawsuits allege that certain Apple products
11   infringe patents that Optis claims are essential to one or more cellular standards
12   established by the European Telecommunications Standards Institute (“ETSI”). In
13   the United Kingdom action, Optis seeks an injunction (a so-called “FRAND
14   injunction” that would cease upon a FRAND license being entered), and
15   additionally seeks, among other things, a declaration that the offer that it has made
16   to license its portfolio is FRAND, or alternatively a determination by the court of
17   the terms of a FRAND license. The offer to license that Optis seeks to have
18   declared FRAND, or alternatively the license that Optis seeks to have the United
19

20   1 Except as otherwise indicated, as used herein, “Apple” means Apple Inc., Apple Retail UK Limited,
21   and Apple Distribution International Limited.
     2 Ex parte filing of applications are “an acceptable method for seeking discovery pursuant to [28 U.S.C.]
22   section 1782[.]” In re Appl. of Republic of Ecuador, No. 22-MC-0052, 2011 U.S. Dist. LEXIS 103360
     (E.D. Cal. Sept. 13, 2011); see also In re Ecuador, No. C-10-80225, 2010 U.S. Dist. LEXIS 102158, at
23   *7 (N.D. Cal. Sept. 15, 2010) (“[I]t is common for the process of presenting the request to a court and to
     obtain the order authorizing discovery to be conducted ex parte. Such ex parte applications are typically
24   justified by the fact that the parties will be given adequate notice of any discovery taken pursuant to the
     request and will then have the opportunity to move to quash the discovery or to participate in it”) (internal
25   quotation marks and citations omitted).
     3 In the U.S. case, which is pending in the U.S. District Court for the Eastern District of Texas, Case No.
26
     2:19-cv-66-JRG, Unwired Planet, LLC and PanOptis Patent Management, LLC are also plaintiffs,
27   together with Optis Wireless Technology, LLC, Optis Cellular Technology, LLC, and Unwired Planet
     International Limited.
28

                                                          2
                                   APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
          Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.3 Page 3 of 12




 1   Kingdom court determine, relate to a combined portfolio of patents held by Optis.
 2   Under 28 U.S.C. § 1782, interested parties, such as Apple, may obtain discovery
 3   for use in foreign litigation from companies located within the United States.
 4         In support of its defenses to the action filed by Optis against Apple in the
 5   United Kingdom, Apple seeks narrowly tailored discovery from Qualcomm, one of
 6   Apple’s suppliers of certain wireless communication chips. Specifically, Apple
 7   seeks a narrow set of documents regarding whether Qualcomm had or has a license
 8   or is or was otherwise authorized to practice some or all of the patents that are
 9   sought by Optis to be included within the scope of the worldwide portfolio license
10   that it seeks to have declared FRAND, including the patents that have been
11   asserted by Optis against Apple in the foreign proceedings.
12         Apple’s application satisfies Section 1782’s three statutory requirements.
13   First, it is filed in “the district in which [the] person resides,” 28 U.S.C. § 1782(a),
14   because Qualcomm’s headquarters are in San Diego, California. Second, Apple
15   seeks the discovery “for use in proceeding in a foreign . . . tribunal,” id.,
16   specifically the High Court of Justice of England and Wales, Chancery Division,
17   Patents Court in the United Kingdom. Third, Apple Inc. and its foreign
18   subsidiaries qualify as “interested persons” in those foreign proceedings because
19   they are named parties to those proceedings. See id.; Intel Corp. v. Advanced
20   Micro Devices, Inc., 542 U.S. 241, 256 (2004) (litigants are common example of
21   “interested persons”).
22         Moreover, the factors identified by the Supreme Court to guide a court’s
23   discretion in analyzing applications under Section 1782 all favor granting Apple’s
24   request. Qualcomm is not a participant in the foreign proceedings, and Section
25   1782 provides an effective mechanism for obtaining this targeted discovery across
26   various cases. In addition, the U.K. is receptive to the type of discovery sought by
27   Apple, the discovery provides key information for the foreign proceeding, and the
28

                                                  3
                              APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
           Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.4 Page 4 of 12




 1   request is not made to circumvent any limitation on discovery imposed by the
 2   foreign court. Finally, the discovery request is narrowly tailored and is not unduly
 3   intrusive or burdensome. To the extent the requested documents contain
 4   confidential business information, Apple will agree to protect the information from
 5   disclosure as may be appropriate. Accordingly, Apple respectfully requests that
 6   the Court enter the order attached as Exhibit A and allow Apple to serve the
 7   subpoena attached as Exhibit B.
 8   II.    FACTUAL BACKGROUND
 9          Optis has filed lawsuits against Apple in the United States District Court for
10   the Eastern District of Texas and in the United Kingdom. In the U.K. case, Optis
11   asserts patents that Optis claims to be essential to the Long Term Evolution
12   (“LTE”) and Global System for Mobile Communications (“GSM”) cellular
13   standards established by ETSI. The functionalities accused by Optis in these
14   actions generally relate to the baseband processor chips incorporated into certain
15   iPhone and iPad models, including baseband processor chips of Qualcomm. (See
16   generally Selwyn Decl. ¶¶ 7, 10.)
17          Optis’ U.K. case is pending in the High Court of Justice of England and
18   Wales, Chancery Division, Patents Court in the United Kingdom. In all, Optis
19   alleges that Apple infringes seven European patents by selling mobile devices that
20   support the LTE standard and one further European patent by selling mobile
21   devices that support the GSM standard. Optis seeks an injunction (a so-called
22   “FRAND injunction” that would cease upon a FRAND license being entered) and
23   additionally seeks, among other things, a declaration that the offer that it has made
24   to license its portfolio is FRAND, or alternatively a determination by the court of
25   the terms of a FRAND license. The offer to license that Optis seeks to have
26   declared FRAND, alternatively the license that Optis seeks to have the United
27

28

                                                 4
                             APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
            Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.5 Page 5 of 12




 1   Kingdom court determine, relate to a combined portfolio of patents held by Optis.
 2   (Id. at ¶¶ 3-4, 6-7.)
 3           Apple has not submitted to the English jurisdiction. Apple has made
 4   applications contesting jurisdiction that were dismissed at first instance, but remain
 5   subject to possible appeal. In the meantime, the U.K. case continues provisionally,
 6   with pleadings being served in “draft” form. Apple is not to be taken to be
 7   submitting to the jurisdiction of the English court, including by any steps taken in
 8   the U.K. case or in support thereof, including this application. (Id. at ¶ 5.)
 9   III.    ARGUMENT
10           A.    Legal Standard
11           Section 1782 is “the product of congressional efforts, over the span of nearly
12   150 years, to provide federal-court assistance in gathering evidence for use in
13   foreign tribunals.” Intel Corp., 542 U.S. at 247. Over time, Congress has
14   “substantially broadened the scope of assistance federal courts could provide for
15   foreign proceedings.” Id. at 247-49.
16           Section 1782 provides in part:
17                 The district court of the district in which a person resides or is found
18
                   may order him to give his testimony or statement or to produce a
                   document or other thing for use in a proceeding in a foreign or
19                 international tribunal . . . . The order may be made . . . upon the
20
                   application of any interested person and may direct that the testimony
                   or statement may be given, or the document or other thing be
21                 produced, before a person appointed by the court.
22
     28 U.S.C. § 1782(a). The statute thus sets forth three requirements, authorizing the
23
     district court to “grant an application pursuant to 28 U.S.C. §1782 where: (1) the
24
     person from whom discovery is sought resides or is found in the district of the
25
     district court to which the application is made; (2) the discovery is for use in a
26
     proceeding before a foreign tribunal; and, (3) the application is made by a foreign
27

28

                                                 5
                             APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
          Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.6 Page 6 of 12




 1   or international tribunal or any interested person.” In re Appl. of LG Elecs.
 2   Deutschland GMBH, No. 12-cv-1197-LAB (MDD), 2012 U.S. Dist. LEXIS 70570,
 3   at *2 (S.D. Cal. May 21, 2012) (citation omitted) (applying § 1782 statutory
 4   requirement).
 5         In Intel, the Supreme Court set forth several non-exclusive factors to aid
 6   district courts in determining how to exercise their discretion in granting Section
 7   1782 applications. These factors include (1) whether “the person from whom
 8   discovery is sought is a participant in the foreign proceeding”; (2) “the nature of
 9   the foreign tribunal, the character of the proceedings underway abroad, and the
10   receptivity of the foreign government or the court or agency abroad to U.S. federal-
11   court judicial assistance”; (3) whether the request is “an attempt to circumvent
12   foreign proof-gathering restrictions or other policies of a foreign country or the
13   United States”; and (4) whether the discovery is “unduly intrusive or burdensome.”
14   Intel, 542 U.S. at 264-65; Chevron Corp. v. E-Tech Int’l, 2010 U.S. Dist. LEXIS
15   94396, at *11 (S.D. Cal. Sept. 10, 2010) (outlining Intel factors). Courts in this
16   District have previously granted similar applications by Apple seeking similar
17   discovery from Qualcomm. See, e.g., In re Apple Inc., No. 18-cv-1055-DMS-
18   MDD, 2018 U.S. Dist. LEXIS 177985 (S.D. Cal. Oct. 16, 2018) (allowing Apple
19   to serve subpoena on Qualcomm pursuant to § 1782); In re Apple Inc., No. 15-cv-
20   1780 BAS(RBB), 2015 U.S. Dist. LEXIS 137147 (S.D. Cal. Oct. 7, 2015) (same);
21   In re Ex Parte Appl. of Apple Inc., No. 3:12-cv-00147-LAB-WMC, slip op. (S.D.
22   Cal. Jan. 25, 2012) (same) (Selwyn Decl. ¶ 11, Ex. 2); In re Ex Parte Appl. of
23   Apple Inc., No. 3:11-cv-03058-IEG-BGS, slip op. (S.D. Cal. Oct. 13, 2011) (same)
24   (Selwyn Decl. ¶ 12, Ex. 3).
25         B.     Apple’s Application Meets the Section 1782 Requirements
26         Apple’s request for discovery meets each of the three statutory requirements.
27   First, the company from which discovery is sought, Qualcomm, “resides or is
28

                                                6
                            APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
          Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.7 Page 7 of 12




 1   found” in this District. 28 U.S.C. § 1782(a). Qualcomm has its principal place of
 2   business at 5775 Morehouse Drive, San Diego, California, which is located within
 3   this District. (Selwyn Decl. ¶ 8, Ex. 1 (excerpt of 2019 Qualcomm 10K).)
 4         Second, the discovery is sought for use in a “proceeding before a foreign
 5   tribunal.” 28 U.S.C. § 1782(a). Specifically, Apple seeks the information for use
 6   in establishing at least the defenses of license in patent infringement actions
 7   brought by Optis in the High Court of Justice of England and Wales, Chancery
 8   Division, Patents Court in the United Kingdom, which is a venue of first instance
 9   for hearing patent litigation. Additionally, without prejudice to Apple’s
10   contentions as to the proper scope of a FRAND license, any Qualcomm license
11   rights that benefit Apple by immunizing Apple products from Optis patent
12   assertions would necessarily reduce the value of what on its case Optis could offer
13   Apple as a “FRAND license.” That, in turn, would necessarily reduce the amount
14   of money that Optis on its case could seek from Apple for such a narrowed license.
15   Such an assessment by the United Kingdom court may arise pursuant to the claim
16   by Optis for a declaration that the offer that it has made to license its portfolio is
17   FRAND, and for a determination by the court of the terms of a FRAND license.
18   As previous cases have recognized, this qualifies as a “tribunal” for purposes of
19   Section 1782. See, e.g., In re IKB Deutsche Industriebank AG, No. 09-cv-7852,
20   2010 U.S. Dist. LEXIS 35924, at *5 (N.D. Ill. April 8, 2010) (venue for
21   commercial dispute in United Kingdom “qualifies as a foreign or international
22   tribunal”) (internal quotation mark omitted); see also In re Apple Inc., No. 15-cv-
23   1780 BAS (RBB), 2015 U.S. Dist. LEXIS 137147, at *6 (S.D. Cal. Oct. 7, 2015)
24   (same).
25         Third, as named parties in the foreign actions, Apple and its subsidiaries
26   qualify as “interested part[ies].” 28 U.S.C. § 1782(a); Intel, 542 U.S. at 256 (“No
27   doubt litigants are included among . . . the ‘interested person[s]’ who may invoke §
28

                                                 7
                             APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
          Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.8 Page 8 of 12




 1   1782”); see also Heraeus Kulzer, GmbH v. Biomet, Inc., 633 F.3d 591, 594 (7th
 2   Cir. 2011) (“a party to litigation in a foreign country can seek discovery relating to
 3   that litigation in a federal district court”). Accordingly, Apple has satisfied the
 4   statutory requirements for an application under 28 U.S.C. § 1782.
 5         C.     The Supreme Court’s Intel Factors Strongly Favor Granting
 6
                  Apple’s Application

 7         In addition, the factors identified by the Supreme Court in Intel and by other
 8   courts weigh heavily in favor of the Court exercising its discretion to grant Apple’s
 9   request for discovery.
10                1.     Qualcomm Is Not a Party in the Foreign Proceedings
11         Since Qualcomm is not a party to the foreign litigations, the material Apple
12   seeks, licenses in Qualcomm’s possession, may not be within the foreign tribunal’s
13   jurisdictional reach. See Intel, 542 U.S. at 264 (noting that “nonparticipants in the
14   foreign proceeding may be outside the foreign tribunal’s jurisdictional reach;
15   hence, their evidence, available in the United States, may be unobtainable absent §
16   1782 aid”); see also Heraeus Kulzer, 633 F.3d at 597 (authorizing Section 1782
17   discovery because German litigant could not “obtain even remotely comparable
18   discovery by utilizing German procedures”); Cryolife, Inc. v. Tenaxis Med., Inc.,
19   No. C08-05124 HRL, 2009 U.S. Dist. LEXIS 3416, at *13 (N.D. Cal. Jan. 13,
20   2009) (holding that “petitioner need only show that the information” sought under
21   Section 1782 “will be useful”).
22                2.     Apple Seeks Highly Relevant Information that Will Assist
23
                         the Foreign Court

24         The nature and character of the foreign proceeding and the receptivity of the
25   foreign court to U.S. federal-court judicial assistance also weigh in favor of this
26   Court granting Apple’s request for discovery. See Intel, 542 U.S. at 264. Because
27

28

                                                  8
                              APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
           Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.9 Page 9 of 12




 1   the nature and character of the foreign proceedings involve Optis’ allegations of
 2   patent infringement, discovery regarding potentially relevant license agreements is
 3   highly relevant. See London v. Does, 279 F. App’x 513, 515 (9th Cir. 2008)
 4   (affirming order granting Section 1782 discovery where proof sought was
 5   “critical” in light of the “nature and character of the foreign case”).
 6           Moreover, prior cases have recognized the receptiveness of the U.K. to the
 7   use of discovery obtained through Section 1782. See, e.g., IKB Deutsche
 8   Industriebank, 2010 U.S. Dist. LEXIS 35924, at *5 (“[d]istrict courts routinely
 9   allow applicants to obtain third-party Section 1782 discovery related to litigation
10   pending in the United Kingdom”); see also In re Wilson, No. 06-cv-02575-MSK-
11   PAC (MEH), 2007 U.S. Dist. LEXIS 54624, at *13 (D. Colo. July 27, 2007)
12   (concluding that England would not be “hostile” to the discovery requested); In re
13   Phillips, No. M 19-96, 2004 U.S. Dist. LEXIS 16426, at *6-7 (S.D.N.Y. Aug. 19,
14   2004) (finding no “reason to suppose that the government of the United Kingdom
15   would disfavor granting Applicants relief under § 1782”).
16                   3.      No Foreign Discovery Restrictions Bar Apple’s Requested
17
                             Discovery

18           28 U.S.C. § 1782 does not require that the documents sought be discoverable
19   in the foreign courts. Intel, 542 U.S. at 260-63. However, a district court could
20   consider whether an applicant was seeking in bad faith “to circumvent foreign
21   proof-gathering restrictions or other policies of a foreign country or the United
22   States.” Id. at 265. 4 Here, Apple is unaware of any restrictions on proof-gathering
23   procedures that would prohibit obtaining the discovery it seeks through Section
24
     4  See also In Re Esses, 101 F.3d 873, 876 (2d Cir. 1996) (“[O]nly upon authoritative proof that a foreign
25
     tribunal would reject evidence obtained with the aid of section 1782 should a district court refrain from
26   granting the assistance offered by the act”) (quotation marks omitted; emphasis in original); In re Appl. of
     Procter & Gamble, 334 F. Supp. 2d 1112, 1116 (E.D. Wis. 2004) (holding that “to decline a § 1782(a)
27   request based on foreign nondiscoverability, a district court must conclude that the request would
     undermine a specific policy of a foreign country or the United States”).
28

                                                          9
                                  APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
         Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.10 Page 10 of 12




 1   1782. To the contrary, as noted above, U.S. courts have routinely granted
 2   applications under Section 1782 for evidence to be used in the U.K. See, e.g., IKB
 3   Deutsche Industriebank, 2010 U.S. Dist. LEXIS 35924, at *5 (allowing subpoena
 4   of evidence to be used in United Kingdom proceeding); In Wilson, 2007 U.S. Dist.
 5   LEXIS 54624, at *13 (same); In re Phillips, 2004 U.S. Dist. LEXIS 16426, at *6
 6   (same).
 7                      4.     Apple’s Discovery Is Narrowly Tailored to Avoid
 8
                               Undue Burden

 9         Apple’s proposed discovery is narrowly tailored and minimally burdensome.
10   See Intel, 542 U.S. at 265 (“unduly intrusive or burdensome requests may be
11   rejected or trimmed”). Apple is requesting document discovery on only one topic,
12   targeted to a small, discrete set of documents: any intellectual property licenses
13   between Qualcomm and the prior owners of the patents asserted by Optis in the
14   U.K., namely Ericsson Inc., Telefonaktiebolaget L M Ericsson, LG Electronics Inc,
15   Panasonic Corporation, Panasonic Intellectual Property Corporation of America
16   and Samsung Electronics Co. Limited. The universe of responsive documents is
17   thus likely to be small and easily searchable, avoiding any undue burden on
18   Qualcomm.
19                      5.     Granting Apple’s Section 1782 Request Would
20
                               Promote Efficient Discovery

21         In addition to the Intel factors, courts have also considered other evidence
22   suggesting that the discovery sought accomplishes the goals of Section 1782, such
23   as whether the requested discovery “provid[es] efficient means of assistance to
24   participants in international litigation in our federal courts.” Marubeni Am. Corp.
25   v. LBA Y.K., 335 F. App’x. 95, 96 (2d Cir. 2009) (citation omitted). Here, given
26   the complex nature of the litigations between Apple and Optis, Section 1782
27

28

                                                 10
                             APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
         Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.11 Page 11 of 12




 1   provides an effective means for obtaining the discovery sought by Apple. Further,
 2   the requested discovery—while not prohibited (as noted above)—might
 3   nonetheless prove to be unavailable in U.K. cases, further justifying Apple’s
 4   request.
 5                       6.     The Court Should Exercise Its Discretion and Grant
 6
                                Apple’s Request

 7         The Intel factors, and other factors considered by the courts, all strongly
 8   favor the Court exercising its discretion to grant Apple’s application. Courts in
 9   this Circuit routinely permit discovery under Section 1782 where, as here, the
10   applicant has satisfied the three statutory requirements and the Intel factors all
11   support granting the requested relief. See, e.g., In re West Face Capital Inc., No.
12   19-mc-80260-LB, 2019 U.S. Dist. LEXIS 189331, at *5-7 (N.D. Cal. Oct. 31,
13   2019) (granting application to serve subpoena where all statutory and Intel factors
14   favored granting); In re Ex Parte Appl. of Koninklijke Philips N.V., No. 17-mc-
15   1681-WVG, 2018 U.S. Dist. LEXIS 14995, at *3-6 (S.D. Cal. Jan. 30, 2018)
16   (same); In re Ching Chung Taoist Ass’n of H.K., N. 16-mc-80157-LB, at *12 (N.D.
17   Cal. Sept. 23, 2016) (same); In re Ex Parte Appl. of Smith, No. 12-cv-1930-AJB
18   (JMA), 2012 WL 12885234, at *2-3 (S.D. Cal. Oct. 9, 2012) (same); In re Am.
19   Petroleum Institute, No. 11-80008-JF (PSG), slip op. (N.D. Cal. Apr. 7, 2011)
20   (same) (Selwyn Decl. ¶ 13, Ex. 4); In re Ecuador, 2011 U.S. Dist. LEXIS 103360,
21   at *11; London, 279 F. App’x at 513 (affirming the same); Govan Brown &
22   Assocs. v. Doe, No. 10-2704-PVT, 2010 U.S. Dist. LEXIS 88673, at *7-8 (N.D.
23   Cal. Aug. 6, 2010) (same); Mirana v. Battery Tai-Shing Corp., No. 08-80142, slip
24   op. (N.D. Cal. Sept. 19, 2008) (same) (Selwyn Decl. ¶ 14, Ex. 5).
25

26

27

28

                                                  11
                              APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
           Case 3:20-mc-00645 Document 1 Filed 06/16/20 PageID.12 Page 12 of 12




 1   IV.     CONCLUSION
 2           Apple seeks narrowly tailored discovery for use in proceedings currently
 3   pending in the United Kingdom. Because Apple’s request satisfies the three
 4   statutory requirements of 28 U.S.C. § 1782 and because the Intel factors all weigh
 5   in favor of granting the application, Apple respectfully requests that this Court
 6   issue the proposed order attached as Exhibit A, authorizing the issuance of a
 7   subpoena in substantially the same form as Exhibit B.
 8

 9

10
       Dated: June 16, 2020                  WILMER CUTLER PICKERING
11                                           HALE AND DORR LLP
12                                            By: /s/ Mark D. Selwyn
13                                            Mark D. Selwyn (SBN 244180)
                                              Mark.Selwyn@wilmerhale.com
14                                            950 Page Mill Road
15                                            Palo Alto, CA 94304
                                              Telephone: (650) 858-6000
16
                                              Facsimile: (650) 858-6100
17

18

19

20

21

22

23

24

25

26

27

28

                                                 12
                             APPLE’S EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
